Exhibit 10.13

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of
The Securities Exchange Act of 1934, as amended.







(IRIDIUM LOGO)

Iridium Satellite LLC

6707 Democracy Boulevard, Suite 300

Bethesda, MD 20817




V: 301-571-6200

F: 301-571-6224

April 25, 2006

Mr. Eric Morrison
[*]

Dear Eric:

On behalf of the Board of Directors, I am pleased to offer you the position of
Executive Vice President and Chief Financial Officer of Iridium Satellite LLC
(“Company”). I am personally delighted to present this offer and look to
continuing to work with you in the coming years.

The following are the terms of this offer:

Title:

Executive Vice President and Chief Financial Officer

Reporting:

Dan Colussy, Chairman and Chief Executive Officer or ISLLC designee

Base Salary:

$260,000 per annum paid bi-monthly.

Incentive Plan:

In addition to your base salary, you will participate in the Annual Executive
Bonus Plan along with other members of the Executive Management team. Your
participation will be up to 35% of base salary paid during the calendar year,
for 100% achievement of specific targeted goals and objectives. These goals and
objectives will be established by the CEO and approved by the Iridium Board of
Directors. This Plan when instituted is discretionary and subject to change.

Benefit Plans:

You will continue to participate in the Iridium employee benefits program
provided by Company. In addition you will be entitled to participate in all
future benefit programs and have perquisites comparable to those provided for
senior executive employees.





--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of
The Securities Exchange Act of 1934, as amended.




(IRIDIUM LOGO)

Iridium Satellite LLC
6707 Democracy Boulevard, Suite 300

Bethesda, MD 20817




V: 301-571-6200

F: 301-571-6224







Equity Plan:

Your participation as a member of Iridium Employee Holdings LLC will continue
under the same terms as are currently applicable. You will be granted an
additional award of 750 Class B Units in Iridium Employee Holdings LLC, intended
to be equivalent to a three-quarters of one percent (0.75%) interest in the
total of Class A and Class B Units of Iridium Holdings LLC. These additional
Class B Units shall be subject to vesting over a period of three years. These
Units will be subject to a price of $1000 per Unit. The terms of this additional
award are provided in the grant letter attached hereto, which we request you
sign.

Severance:

Your employment will continue unless terminated by you or Company at any time on
thirty days' prior written notice. Company may terminate for any reason or no
reason, with or without cause. If your employment is terminated by Company other
than for cause, or by you for “constructive discharge”, you will be entitled to
three months' severance at your Base Salary. Severance payments shall be at the
rate equal to your base salary in effect at the time of termination and shall be
paid in installments in accordance with the Company's general payroll practices.

In addition, you will be entitled to receive a prorated portion of any payment
to which you otherwise would have been entitled on account of the Company
Incentive Plan for the calendar year in which termination occurs. Payment will
be made at the same time as payments are made to all participants in the
Incentive Plan and upon achievement of the Plan targets. “Constructive
discharge” shall be defined as the assignment of duties materially inconsistent
with your position, authority, duties or responsibilities, or a substantially
adverse alteration in the nature or status of your responsibilities.

Effective Date:

January 1, 2006





--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of
The Securities Exchange Act of 1934, as amended.




(IRIDIUM LOGO)

Iridium Satellite LLC
6707 Democracy Boulevard, Suite 300

Bethesda, MD 20817




V: 301-571-6200

F: 301-571-6224







Again Eric, let me reiterate how excited we are to present this offer. To accept
this position, sign and date where indicated and return to me at the address
below. This offer has previously been submitted to our Board of Directors for
final approval.




Sincerely,




/s/ Dan Colussy




Dan Colussy
Chairman and Chief Executive Officer
Iridium Satellite LLC







Agreed to and accepted:







/s/ Eric Morrison                

4/25/06        

Eric Morrison

   Date




This letter is not, nor is it intended to be, a contract with respect to length
of employment.







Return Address:

Mr. Dan Colussy

Iridium Satellite, LLC

6707 Democracy Blvd. Suite 300

Bethesda, Maryland 20817



